DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach a first capacitive unit coupled to the second node, and configured to store charges generated from the sensing unit; a third switching unit coupled between the first node and the second node, and configured to adjust, in response to a first control signal, a first transfer voltage at the first node; a fourth switching unit coupled between the sensing node and a third node, and configured to generate a second transfer voltage to the third node; and a fifth switching unit coupled between the sensing node and a fourth node, and configured to generate a second auxiliary voltage to the fourth node.
Regarding claim 10, prior art of record does not teach the third switching unit and the fourth switching unit are configured to be controlled by a third signal and a fourth signal that have a second voltage different from the first voltage, wherein the third signal and the fourth signal are out-of-phase; and a fifth switching unit coupled to the first switching unit at the first node, and a sixth switching unit coupled to the second switching unit at the second node; wherein in a second mode, the first to fourth switching units are turned off, and the fifth switching unit and the six switching unit are configured to generate a first data signal and a second data signal in response to the first transfer voltage and the second transfer voltage respectively.
Regarding claim 17, prior art of record does not teach A method, comprising: in a first mode of receiving light, turning off a first switching unit by a first signal having a first voltage level and turning on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents 9544513 and 8704926 are in related field of invention but they do not teach the specifics set forth by the current application.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK